Per Curiam.

We adopt the findings and conclusions of the board. Respondent’s shoplifting violated DR 1-102(A)(4). Cincinnati Bar Assn. v. Fidler (1998), 83 Ohio St.3d 396, 700 N.E.2d 323.
*9In view of respondent’s attempts to rehabilitate herself, we adopt the recommendation of the panel. Respondent is hereby suspended from the practice of law for two years, with one year of that suspension stayed. Respondent will be placed on probation, and her reinstatement will be conditioned on her payment of all fines and other costs related to her actions. Upon completion of the suspension, she shall submit to a complete psychiatric examination by a physician of relator’s choice to determine whether she is emotionally fit to resume the practice of law. Costs are taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Young, F.E. Sweeney, Pfeifer and Lundberg Stratton, . JJ., concur.
Cook, J., dissents.
John C. Young, J., of the Tenth Appellate District, sitting for Resnick, J.